Citation Nr: 0621267	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  99-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral interdigital tinea pedis.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.

4.  Entitlement to a rating in excess of 20 percent for 
hypertension.

5.  Entitlement to service connection for residuals of 
frostbite of the hands and feet.

6.  Entitlement to service connection for a skin disorder of 
the hands.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.

The issue of entitlement to a higher initial rating for tinea 
pedis is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will contact the veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
limitation of flexion to between 110 and 116 degrees; 
limitation of extension to between 0 and 2 degrees, with some 
functional loss; degenerative joint disease; and slight 
instability.

2.  The veteran's hypertension is manifested by diastolic 
pressures ranging from 80 to 120, with readings predominately 
at 100.  

3.  The claimed residuals of frostbite of the feet and hands 
were first manifested many years after the veteran's service 
and have not been medically related to his service. 

4.  The veteran's fungal disorder of the hands has been 
medically related to his service-connected foot disability. 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5261 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

2.  The criteria for a rating in excess of 10 percent for 
lateral instability of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

3.  The criteria for a rating in excess of 20 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 
4.104, Diagnostic Code 7101 (2005); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

4.  Claimed residuals of frostbite of the feet and hands were 
not incurred or aggravated in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

5.  A fungal infection of the hands has been caused by the 
veteran's service-connected foot disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Left knee

The veteran's left knee disability is currently assigned a 10 
percent rating for degenerative joint disease (DJD) and a 10 
percent rating for lateral instability.  Each will be 
discussed in turn below. 

Under the applicable regulations, traumatic arthritis is 
rated under DC 5010, which directs that the disability be 
rated as degenerative arthritis under DC 5003.  Under that 
code, degenerative arthritis established by x-ray is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved, here DC 
5260 and DC 5261.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

In this case, DJD was established by x-ray in May 1998, so DC 
5010 is applicable.  To warrant a rating in excess of 10 
percent under either DC 5260 or DC 5261, the medical evidence 
must establish that the veteran's knee disability causes 
limitation of flexion to 30 degrees or less, or limitation of 
extension to 15 degrees or more.  38 C.F.R. § 4.71a, DC 5260, 
DC 5261.  Alternatively, the evidence would need to show 
involvement of more than one joint.  As other joints are not 
affected in the instant case, that provision will not be 
discussed further.

The veteran's range of motion has been documented on two 
occasions during the appellate period.  On VA examination in 
May 1998, the veteran had limitation of flexion to 110 
degrees (out of a possible 140 degrees).  He had normal 
extension to zero degrees.  These figures do not reach either 
threshold for the higher ratings.  

Further range of motion testing was conducted in June 2003.  
At that time, the veteran had flexion to 116 degrees, and 
slightly less than full extension, limited to 2 degrees.  
Still, these measurements do not fall within the necessary 
parameters of the Schedule to warrant an increase for 
degenerative joint disease.  Flexion is not less than 30 
degrees.  Extension is not greater than 15 degrees.  The 
concurrent outpatient clinical records do not contradict 
these findings.  A rating in excess of 10 percent based on DC 
5010 for DJD of the veteran's left knee is not appropriate.  

Referable to the rating for instability, DC 5257 requires 
moderate or severe lateral instability to warrant an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.71a, DC 
5257.  Here, testing for instability was conducted in the May 
1998 and June 2003 VA examinations.  On both occasions, the 
examiners found "slight instability" of the joint and 
ligaments.  Corresponding clinical records demonstrate that 
the veteran presented with occasional complaints of pain; 
however, no episodes of instability were noted.  Thus, the 
evidence does not establish more than slight instability.  
The 10 percent rating, and no higher, is warranted. 

The established separate ratings for arthritis and 
instability are appropriate in this case.  A claimant who has 
both arthritis and instability of a knee may be granted 
separate evaluations without violating the rule against 
pyramiding in 38 C.F.R. § 4.14.  However, any such separate 
rating must be based on additional disabling symptomatology.  
That is to say that separate evaluations are appropriate so 
long as there is evidence of limitation of motion that meets 
the requirements of the zero percent level under either DC 
5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 
14, 1998).

The veteran's ranges of motion by themselves do not meet the 
requirements of the zero percent level, which require that 
flexion be limited to 60 degrees or less, or that extension 
be limited to 5 degrees or more.  However, when the veteran's 
functional loss is considered, the noncompensable rating for 
limitation of extension is warranted.  See 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2003); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995). 

Functional loss is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion.  Examination 
in 1998 revealed painful motion throughout testing of the 
range.  The 2003 examination noted fatigability and weakness 
on repetitive motion, causing additional limitation of 
extension.  Therefore, at least a noncompensable rating under 
DC 5261 is valid in this case.  That being established, 
separate ratings based on arthritis and instability are 
proper. 

The Schedule also provides ratings for impairment of the 
tibia and fibula under DC 5262.  The veteran's original grant 
of service connection was for status post tibial plateau 
fracture and non-displaced fibula head fracture; therefore, 
arguably, this DC is applicable.  It provides 10, 20, and 30 
percent ratings for slight, moderate, and marked knee or 
ankle disability respectively.  38 C.F.R. § 4.71a, DC 5262.  
At most, the veteran's knee disability would be characterized 
as slight, given his small degree of limitation of motion and 
his slight instability.  Thus, the higher 20 and 30 percent 
ratings are not warranted, and rating under this code would 
not be more beneficial to the veteran.  

Nor is granting a separate rating under this code an 
available option.  To do so would violate the law against 
pyramiding, which specifically states that the evaluation of 
the same manifestations under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (2005).  The veteran's 
manifestations of his knee disability are primarily 
limitation of motion and instability, which are adequately 
contemplated in the two ratings that the disability is 
currently assigned.  The veteran's separate 10 percent 
evaluations stand. 

Hypertension

The veteran brought his claim on December 8, 1997.  On 
January 12, 1998, the Schedule as it pertains to hypertension 
was amended.  The October 1998 rating on appeal granted a 20 
percent rating based on the revised criteria alone.  It did 
not address the old criteria.  The revised criteria 
essentially added an additional way to gain a higher rating 
without substantively changing the earlier criteria.  See  
38 C.F.R. § 4.104, DC 7101 (1997 & 2005).  Therefore, there 
is no prejudice to this veteran for the Board to apply both 
sets of criteria in this decision.  

Under both the old and new criteria, in order for the veteran 
to be entitled to a rating in excess of 20 percent, the 
medical evidence of record must demonstrate that he has had 
diastolic pressure of predominantly 120 or more.  Id.  The 
revised Schedule also indicates that for the purpose of 
applying the laws administered by VA, hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  

Extensive VA clinical records, dated from April 1997 to 
August 2005, have been reviewed, as well as private medical 
records.  The veteran also has undergone two VA examinations 
during the long course of the appellate period.  
Consequently, the veteran's blood pressure is documented on 
numerous occasions throughout the record.  Rather than detail 
each such reading, the focus will be on those occasions where 
the veteran's pressure was taken two or more times during the 
same medical visit or during visits close in time.   

The record since 1997 demonstrates that the veteran's 
diastolic pressure has reached 120 on three occasions.  
During visits to his physician in April and September 1997, 
the veteran's pressure was taken twice at each visit for a 
total of four times.  The diastolic pressure readings were 
all 120.  During a hospitalization for supraventrical 
tachycardia in August 1999, the veteran's pressure was 
measured four times over several days.  One of those returned 
a diastolic pressure reading of 120.  The remaining readings 
at that time ranged between 100 and 110.  

All other multiple readings, however, have had diastolic 
measurements that ranged from 80 to 110, with the pressure 
predominately at 100.  See VA outpatient records dated in 
August 1999, June 2001, August 2001, April 2002, and June 
2004.  On each of these occasions, the veteran's blood 
pressure was measured at least two times.  This does not 
support a finding of diastolic pressure predominantly over 
120 sufficient to warrant an increased rating.  The evidence 
demonstrates that his predominant reading has, in fact, been 
under 120.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  The veteran's hypertension is properly rated at 
20 percent.

Service Connection

The veteran seeks service connection for residuals of 
frostbite in the hands and feet, as well as a skin disability 
of the hands, both of which he contends initially were 
manifested in service.  In order to establish service 
connection, the record must substantiate three elements.  
There must be medical evidence of a current disability; 
medical evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Residuals of Frostbite

The veteran specifically contends that in late 1973 or early 
1974, while in service at Fort Campbell, Kentucky, he 
sustained and was treated for residuals of frostbite.  He 
also has indicated that he experienced frostbite again in 
1984 while stationed at Fort Benning, Georgia, but did not 
seek treatment. 

The first element of service connection, a current 
disability, has been established.  In the context of a May 
1998 VA examination, the veteran reported his residuals as 
hyperhidrosis and nail changes of the feet.  No reference was 
made to the hands.  Although it is unclear whether the 
examiner at this time reviewed the veteran's service medical 
records, observations of the veteran's current conditions 
were made and a diagnosis rendered of "status post frostbite 
injury with sequela of fungal onychomycosis and hypertrophic 
toenails, as well as chronic tinea pedis."  

Regarding the second element, it is important to note that 
the veteran did not serve in combat against the enemy; 
therefore, the provisions of 38 U.S.C.A. § 1154 pertaining to 
lay evidence do not apply, and military records must 
establish an in-service incurrence of frostbite.  In this 
case, service medical records are negative for any complaint, 
treatment, or diagnosis of frostbite.  Nor is there treatment 
of a skin disability in 1973, 1974, or 1984.  While there is 
treatment for tinea pedis in 1991, it makes no reference to a 
cold injury.  Incidentally, service connection has already 
been established for the disorder based on that treatment.  
At no point do the service medical records demonstrate 
treatment for any disorder of the veteran's hands.  In sum, 
the record does not establish frostbite in service.  The 
benefit of the doubt provision does not apply, because the 
preponderance of the evidence is against the veteran's claim.  
The second element having not been met, service connection 
must be denied.

Fungal Disorder of the Hands

The veteran originally claimed service connection for fungal 
infections of his hands.  See Statement in Support of Claim, 
received in December 1997.  At the time of his original VA 
examination, only dyshidrotic eczema was found, so the RO 
denied the veteran's claim based on that diagnosis.  See VA 
examination, dated in April 1998.  However, subsequent 
consultation and examination confirmed fungal infections on 
his hands.  See VA Hand Consultation in May 1998 and VA 
examination in July 2001.  Although the RO has consistently 
adjudicated the veteran's claim as for eczema, it is actually 
for a fungal infection and will be treated as such here.

The veteran carries a current diagnosis of fungal infections 
affecting the nails of his hands.  Service medical records 
are negative for any treatment of a skin disorder on the 
veteran's hands.  Because there is no injury or disease in 
service to which the veteran's current disability may be 
related, the second element of service connection has not 
been met.  Direct service connection must be denied.

However, service connection also may be granted on a 
secondary basis when a service-connected disability causes 
another disability.  38 C.F.R. § 3.310(a).  Here, service 
connection is currently in effect for tinea pedis, a 
recurrent fungal infection of the feet.  The July 2001 VA 
examination indicated that the veteran's skin disorder was 
"tinea pedis of both hands and feet," connecting the two 
disorders.  The veteran also testified that his doctors had 
consistently told him that, in the care of his fungal 
infection on his feet, he would likely infect his hands if 
proper precautions were not taken.  The evidence is 
sufficient to warrant a finding that the veteran's foot 
disorder has caused his current hand disorder.  Service 
connection for fungal infection of the hands is granted on a 
secondary basis.

Duties to Notify and Assist

As a final matter, in correspondence dated in May 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection and higher ratings; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claims.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in 
December 2005, without taint from prior adjudications.  In 
specific response to this adjudication, the veteran notified 
VA in December 2005 that he had nothing further to submit.  
Thus, the veteran was not precluded from participating 
effectively in the processing of his claim and the late 
notice did not affect the essential fairness of the decision. 

Because service connection is denied for the frostbite issue, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure to notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  With respect to the grant of 
service connection for a hand disability, although the AOJ 
has not provided notice with respect to those elements, those 
matters are not currently before the Board and the AOJ will 
have the opportunity to provide the required notice before 
its decision.  See id.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied.

A rating in excess of 10 percent for instability of the left 
knee is denied.

A rating in excess of 20 percent for hypertension is denied.

Service connection for residuals of frostbite of the hands 
and feet is denied. 

Service connection for a fungal infection of the hands is 
granted.


REMAND

The regulations pertinent to evaluations of skin disabilities 
were amended during the appeal, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 
C.F.R. § 4.118 (2005)).  While the May 2004 supplemental 
statement of the case notified the veteran of the revisions 
to the applicable diagnostic codes, the rating agency has not 
had an opportunity to fully evaluate the veteran's tinea 
pedis under the new criteria, because no adequate exam has 
been conducted.  The last examination took place in July 
2001.  For this reason, and given the potential prejudice to 
the veteran if the rating agency does not fully consider the 
substantially revised rating criteria in the first instance, 
a remand of this issue is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination in order to assess the 
severity of his bilateral tinea pedis.  
The claims folder should be provided to 
the examiner for review in conjunction 
with this examination and that fact should 
be so noted in the medical report.  The 
examination should follow the current skin 
examination worksheet, designed to address 
the revised rating criteria.    

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


